Title: From George Washington to Henry Laurens, 29 March 1778
From: Washington, George
To: Laurens, Henry



Sir
Head Quarters Valley Forge 29th March 1778

I have been honored with yours of the 25th inclosing duplicates of two former Resolves of Congress, and a Resolve of the 23d instant accepting the Resignation of Colonel Charles Webb.
Since mine of the 24th Mr Boudinot has communicated the following intelligence being part of a letter to him “I have lately recd some intelligence from New York that we may make ourselves easy in Jersey as all the force that can be spared is to be sent to join Genl Howe—2500 are actually on board transports and lying at the watering place.”
I have this day recd a letter from Genl Smallwood dated yesterday at Wilmington, in which he says “The Enemy about four days ago had a Fleet of near 50 Sail standing up the River which I fancy was from New York and yesterday their foraging Fleet went up without touching upon this side the Delaware except three or four small parties about port penn who have been constantly drove off by a party of about 100 of our Men who have been guarding and aiding the removal of the forage which is at length happily effected.”
A Philada paper of the 27th also mentions “that a Fleet of upwards of 40 sail had left the Hook on sunday and that they were said to be in the River.”
From all the above circumstances I have no doubt but the Troops have arrived from New York. I have heard nothing further from Rhode Island since I wrote to you last. I have the Honor to be Sir Yr most obt Servt

Go: Washington

